DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 11/29/2021. Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner agrees with applicant’s remarks and arguments filed on 11/29/2021.
Regarding Claim 1, the prior art of record fails to anticipate the limitation “generate a current limit signal corresponding to a second drive speed of the motor based on the detected load and a current limit of one of a group consisting of the power source and the power tool, compare the drive request signal and the current limit signal, determine that the second drive speed of the motor corresponding to the current limit signal is less than the first drive speed of the motor corresponding to the drive request signal based on the comparison”.

Regarding Claims 5 and 13, the prior art of record fails to anticipate the limitations:
“wherein the electronic processor is configured to determine the threshold by determining which of a power tool current limit and a power source current available limit is lower” (claim 5); and
“determining, with the electronic processor, a threshold by determining which of a power tool current limit and a power source current available limit is lower” (claim 13).
The prior art of record has current threshold for the motor and a low battery indicator, but does not compare the current threshold and the low battery against one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/08/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731